DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
				General Remarks
1/ Claims 1, 9 and 17 are independent
2/ Application claims priority date of 03/22/2019
3/ claims 7, 15 and 20 are previously cancelled
4/ claims 21-23 is cancelled
Response to Arguments
	Applicant’s arguments, filed 06/06/2022, with respect to the rejection(s) of claim(s) 1, 9 and 17 regarding the limitation “wherein a number of messages published in a Diameter message depends on space available in an existing packet buffer and a number of AVPs to be inserted in a next message” under the combination of prior arts have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of “Diameter Extensible Authentication Protocol (EAP) Application”, herein after Eronen.
	-The other prior arts are being relied up on for the other limitations that are not argued.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5, 8-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Magnus, “Diameter Protocol”, further in view of Cellusys “Diameter Base Protocol: Pocket Guide”, further in view of Eronen, “Diameter Extensible Authentication Protocol (EAP) Application”.
	Regarding claim 1. Magnus discloses a method for providing a Diameter multifold message (fig. page. 9, fig. 4.12 discloses a diameter multifold message where the message has diameter header and multi-fold AVPS from 0-n (multi-fold messages)), comprising:
	including the AVP in a Capabilities Exchange Request (CER) command for a Diameter stack supporting multiplexing of commands in one message (page 9-10 discloses the set of multiple AVPs are included in CER diameter message); and
	But, Magnus does not explicitly disclose:
	providing a multifold-command Attribute Value Pair (AVP), the multifold-command AVP including an AVP code, a set of VMP flags, an AVP length and a vendor ID;
	using the AVP to combine messages from multiple applications running on a single Diameter node and multiple commands from a single application.
	However, in the same field of endeavor, Cellusys discloses providing a multifold-command Attribute Value Pair (AVP), the multifold-command AVP including an AVP code, a set of VMP flags, an AVP length and a vendor ID (page 17 discloses session Id AVP (multifold-command Attribute Value Pair (AVP)). Session-Id is unique and is common to all communications in the sessions such as Account-application-ID, and Vendor-specific-application-ID (multi-fold messages) of Account and Vendor-specific applications of the Diameter messages. It is used to identify communications of the same session. All AVPs, including session-Id AVP, has AVP code, a set of VMP flags, an AVP length and a vendor ID  as indicated in fig. 1 of the instant application that is a prior art);
	using the AVP to combine messages from multiple applications running on a single Diameter node and multiple commands from a single application (page 17 discloses AVP comprised in DIAMETER message where the session-ID AVP is used to combine messages from multiple applications such as accounting application and vendor specific application identified by the respective IDs; Page 10 discloses AVPs comprised in a single DIAMETER message where the AVPS comprise message from multiple applications identified with ID and the “*” indicates the specific AVP such as Acct-application ID from accounting application occurs multiple time (see [0069] of non-relied upon prior art US pg. no. 20210051235) that corresponds to the Accounting application sending multiple commands repeatedly from the same application).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cellusys. The modification would allow using flexible and extensible feature of Diameter protocol to flexibly add or modify AVPs that would be added to the base Diameter header communicate information and exchanged between peers for request and answer messages. The AVPs could be flexibly created and modified and bundled in a single message. The modification would allow flexibly aggregating messages from multiple sources in a message to effectively communicate commands and application information from multiple application sources of a node.,
	But, the combination does not explicitly disclose:
	wherein a number of messages published in a Diameter message depends on space available in an existing packet buffer and a number of AVPs to be inserted in a next message.
	However, in the same field of endeavor, Eronen discloses wherein a number of messages published in a Diameter message depends on space available in an existing packet buffer and a number of AVPs to be inserted in a next message (page 12, 2.6 Fragmentation discloses Framed-MTU AVP may be included in a Diameter-EAP-Request message in order to provide the Diameter server with this information. A Diameter server having received a Framed-MTU AVP (space available in the existing packet buffer) in a Diameter-EAP-Request message MUST NOT send any subsequent packet in this EAP conversation (Diameter message) containing EAP-Payload AVP whose length exceeds (number of AVPs)   that specified by the Framed-MTU value.  For example, as  noted in RFC3580 Section 3.10, for a NAS-Port-Type value of IEEE 802.11, the RADIUS server may send an EAP packet as large as   Framed-MTU minus four (4) octets. Therefore, In light of the instant application indicated only in [0036] that states “The number of messages that can be pushed in a Diameter message depends on space available in the existing packet buffer (which is dependent on MTU of the path between the peers) and number of AVPs to be inserted in the next message”, Using MTU value to limit number of data associated with Diameter message that is to be sent over a link corresponds to number of messages published in a Diameter message depends on space available. The queue before sending on the link corresponds to buffer).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Eronen. The modification would allow effective flow and congestion control by managing packet fragmentation based on available capacity. The modification would allow avoiding link failure and data loss due to packet size being more than link capacity.
	Regarding claim 2. The combination discloses the method of claim 1.
	Cellusys discloses wherein providing the AVP comprises providing the AVP command as a vendor-specific AVP (page 10- one of the AVPs comprised in <Diameter header: 257, REQ> header is “Vendor ID” AVP indicates that it is vendor specific AVP).
	Regarding claim 3. The combination discloses method of claim 1,
	 Cellusys discloses wherein providing the set of VMP flags includes providing a vendor-specific (V) bit indicating whether an optional vendor ID field is present (page 10 the vendor ID AVP discloses in page 10 of the AVPs corresponds to an AVP where the ‘v’ bit of the AVP header flag of VMPrrrrr of page 5 indicating specific vendor ID (‘v’ bit is set) is included)
	Regarding claim 4. The combination discloses method of claim 3.
	Cellusys further discloses wherein providing the set of VMP flags includes providing a mandatory (M) bit indicating whether support of the AVP is required (page. 5 the figure discloses AVP header with AVP flags VMPrrrrr bits to be set or cleared accordingly. The system is capable of setting the ‘p’ bit of VMPrrrrr flag and providing AVP with end-to-end security. The M bit in VMPrrrrr corresponds to M bit that indicates the information is mandatory).
	Regarding claim 5. The combination discloses method of claim 4.
	 Cellusys discloses wherein providing the set of VMP flags includes providing a P bit indicating a need for encryption for end-to-end security (page. 5 the figure discloses AVP header with AVP flags VMPrrrrr bits to be set or cleared accordingly. The system is capable of setting the ‘p’ bit of VMPrrrrr flag and providing AVP with end-to-end security).
	Regarding claim 8. The combination discloses method of claim 1.
	Cellusys discloses further comprising when a peer supports multiplexing
commands, including the AVP in a Capabilities Exchange Answer (CEA) command (page 10 discloses the multi-fold AVPs included in CEA message).	
	Regarding claim 9. A non-transitory computer-readable medium containing instructions for providing a Diameter multifold message which, when executed, cause a system to perform steps comprising:
	All other limitations of claim 9 are similar with the limitations of claim 1 above. Claim 9 is rejected on the analysis of claim 1 above.	
	Regarding claim 10. The combination discloses computer-readable medium of claim 9.
	All other limitations of claim 10 are similar with the limitations of claim 2 above. Claim 9 is rejected on the analysis of claim 2 above.	
	Regarding claim 11. The combination discloses computer-readable medium of claim 9.
	All other limitations of claim 11 are similar with the limitations of claim 3 above. Claim 9 is rejected on the analysis of claim 3 above.
	Regarding claim 12. The combination discloses computer-readable medium of claim 11.
 	All other limitations of claim 12 are similar with the limitations of claim 4 above. Claim 9 is rejected on the analysis of claim 4 above.
	Regarding claim 13. The combination discloses computer-readable medium of claim 12.
	All other limitations of claim 13 are similar with the limitations of claim 5 above. Claim 9 is rejected on the analysis of claim 5 above.		
	Regarding claim 16. The combination discloses computer-readable medium of claim 9.
	All other limitations of claim 16 are similar with the limitations of claim 8. Claim 16 is rejected on the analysis of claim 16 above.
	Regarding claim 17. Magnus discloses a system for providing a Diameter multifold message, comprising: 
	a Diameter node (page 6 and fig. 4.9 discloses peer clients (diameter node) configured to communicate in a diameter message exchange. It discloses Following a process of discovering the peer, which as we saw is mostly done through static configuration, the initial handshake between two peers is established via capabilities exchange messages as we observe in Figure 4.10. This message exchange of a capabilities request and answer establishes the basic capability set, which both entities negotiate. In this exchange, each peer provides the set of application identifiers it can support. The peers can agree on a common set of applications, which will be used in the interaction. The exchange also allows the peers to agree on common security mechanisms. Following the capabilities exchange, the two peers are ready to communicate and can set up a session);
	a peer node in communication with the Diameter node(page. 9-10 discloses multifold AVPs including AVPs that are identified by codes264, 296, 257, and 25 266, 269, 265, 299, 260, 258. All comprised in a single diameter message to transmit command and information running on the diameter stack. The nodes communicating corresponds to peer node and diameter node that sends and receives the AVPs);
	wherein the Diameter node includes the AVP in a Capabilities Exchange Request (CER) command for a Diameter stack supporting multiplexing of commands in one message (page 9-10 discloses the set of multiple AVPs are included in CER diameter message); 	
	But, Magnus does not explicitly disclose:
	wherein the Diameter node provides a multifold-command Attribute Value Pair (AVP), the multifold-command AVP including an AVP code, a set of VMP flags, an AVP length and a vendor ID;
	wherein the Diameter node and the peer node use the AVP to combine messages from multiple applications running on a single Diameter node and multiple commands from a single application.
	However, in the same field of endeavor, Cellusys discloses wherein the Diameter node provides a multifold-command Attribute Value Pair (AVP), the multifold-command AVP including an AVP code, a set of VMP flags, an AVP length and a vendor ID (page 17 discloses session Id AVP (multifold-command Attribute Value Pair (AVP)). Session-Id is unique and is common to all communications in the sessions such as Account-application-ID, and Vendor-specific-application-ID (multi-fold messages) of Account and Vendor-specific applications of the Diameter messages. It is used to identify communications of the same session. All AVPs, including session-Id AVP, has AVP code, a set of VMP flags, an AVP length and a vendor ID  as indicated in fig. 1 of the instant application that is a prior art).
	wherein the Diameter node and the peer node use the AVP to combine messages from multiple applications running on a single Diameter node and multiple commands from a single application (page 17 discloses AVP comprised in DIAMETER message where the session-ID AVP is used to combine messages from multiple applications such as accounting application and vendor specific application identified by the respective IDs; Page 10 discloses AVPs comprised in a single DIAMETER message where the AVPS comprise message from multiple applications identified with ID and the “*” indicates the specific AVP such as Acct-application ID occurs multiple time that corresponds to multiple commands from the same application (Acct-application) (see [0069] of non-relied upon prior art US pg. no. 20210051235) that corresponds to the Accounting application sending multiple commands repeatedly from the same application).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Cellusys. The modification would allow using flexible and extensible feature of Diameter protocol to flexibly add or modify AVPs that are used to communicate information between peers and be added to the base Diameter header and exchanged between peers for request and answer messages. The AVPs could be flexibly created and modified and bundled in a single message. The modification would allow flexibly aggregating messages from multiple sources in a message and transmitting information from multiple source of a node.
	Regarding claim 18. The combination discloses the system of claim 17.
	All other limitations of claim 18 are similar with the limitations of claim 2. Claim 18 is rejected on the analysis of claim 2 above. 
Claim 6, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magnus Olsson, “Diameter Protocol”, Cellusys “Diameter Base Protocol: Pocket Guide”, and Eronen, Diameter Extensible Authentication Protocol (EAP) Application” further in view of Diwahar (US pg. no. 20200204961).
	Regarding claim 6. The combination discloses method of claim 5.
But, the combination does not explicitly disclose:
	 wherein when providing a multifold command AVP, the V bit is set, the M bit is not set, and the P bit may be set or not set.
	However, in the same field of endeavor, Diwahar discloses wherein when providing a multifold command AVP, the V bit is set, the M bit is not set, and the P bit may be set or not set ([0156] discloses multi-fold AVP where the flag is set to “V- -“that corresponds to the V bit is set and the M and P bits are not).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Diwahar. The modification would allow the AVP to include vendor specific ID for vendor specific application and flexibly set the AVP not to require mandatory Match and end to end security. The modification would allow transmitting information to receiving peer to effectively exchange commands and application information.	
	Regarding claim 14. The combination discloses computer-readable medium of claim 13.
	All other limitations of claim 14 are similar with the limitations of claim 6. Claim 14 is rejected on the analysis of claim 6 above.
	Regarding claim 19. The combination discloses the system of claim 17.
	Cellusys discloses a mandatory (M) bit indicating whether support of the AVP is required (page. 5 the figure discloses AVP header with AVP flags VMPrrrrr bits to be set or cleared accordingly. The system is capable of setting the ‘M’ bit of VMPrrrrr flag and providing AVP with end-to-end security).
	wherein the set of VMP flags includes a vendor-specific (V) bit indicating whether an optional vendor ID field is present (page 10 the vendor ID AVP discloses in page 10 of the AVPs corresponds to an AVP where the ‘v’ bit of the AVP header flag of VMPrrrrr of page 5 indicating specific vendor ID (‘v’ bit is set) is included), and a P bit indicating a need for encryption for end-to-end security (page. 5 the figure discloses AVP header with AVP flags VMPrrrrr bits to be set or cleared accordingly. The system is capable of setting the ‘p’ bit of VMPrrrrr flag and providing AVP with end-to-end security).
	But, the combination does not explicitly disclose:
	wherein in a multifold command AVP, the V bit is set, the M bit is not set, and the P bit may be set or not set.
	However, in the same field of endeavor, Diwahar discloses wherein in a multifold command AVP, the V bit is set, the M bit is not set, and the P bit may be set or not set ([0156] discloses multi-fold AVP where the flag is set to “V- -“that corresponds to the V bit is set and the M and P bits are not).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Diwahar. The modification would allow the AVP to include vendor specific ID for vendor specific application and flexibly set the AVP not to require mandatory Match and end to end security. The modification would allow transmitting information to receiving peer to effectively exchange commands and application information.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US pg. no. 20210051235; US pg. no. 20130322429.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445

/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445